                                             FILED18'.3EP'i9 i4:32iJSDC·ORP


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON
                                                                               UNDER SEAL
                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:19-cr-    CQL/-zb -.MO
              v.                                     INDICTMENT

RICK ALEXANDER SMITH,                                21 U.S.C. § 841(a)(l), (b)(l)(C);
                                                     21 u.s.c. § 858
              Defendant.
                                                     Forfeiture Allegation

                                                     UNDER SEAL


                              THE GRAND JURY CHARGES:

                                          COUNT 1
                                  (Endangering Human Life
                   While Illegally Manufacturing a Controlled Substance)
                                      (21 u.s.c. § 858)

       From a date unknown until on or about February 8, 2018, in the District of Oregon,

defendant RICK ALEXANDER SMITH, while knowingly and intentionally manufacturing and

attempting to manufacture marijuana, in the form of butane hash oil, a Schedule I controlled

substance, knowingly and intentionally created a substantial risk of harm to human life;

       In violation of Title 21 , United States Code, Section 858.

II I

I II

II I
Indictment                                                                                  Page 1
                                                                                    Revised April 20 18
.   ,


                                                    COUNT2
                                 (Possessing Marijuana with Intent to Distribute)
                                         (21 U.S.C. § 841(a)(l), (b)(l)(C))

                On or about February 8, 2018, in the District of Oregon, defendant RICK

        ALEXANDER SMITH, did unlawfully and knowingly possess with the intent to distribute

        marijuana, in the form of butane hash oil and marijuana plants, a Schedule I controlled

        substance;

                In violation of Title 21 , United States Code, Sections 841(a)(l) and (b)(l)(C).

                                         FORFEITURE ALLEGATION

                Upon conviction of either offense in Count 1 or 2, defendant shall forfeit to the United

        States, pursuant to 21 U.S.C. § 853, any property constituting, or derived from, proceeds

        obtained, directly or indirectly, as a result of the aforesaid violations and any property used, or

        intended to be used, in any manner or part, to commit, or to facilitate the commission of said

        violations.

        Dated: September 18, 2019                             A TRUE BILL.




                                                                FFICIATING FOREPERSON

        Presented by:

        BILLY J. WILLIAMS
        United States Attorney




        Indictment                                                                                    Page 2
